



Exhibit 10.1




                                    


PERFORMANCE UNIT GRANT
AWARD AGREEMENT


This AGREEMENT (“Agreement”) is made as of February 19, 2020, by and between
Service Corporation International, a Texas corporation (the “Company”), and
                     (the “Employee”).
WHEREAS, the Compensation Committee (“Compensation Committee”) of the Board of
Directors of the Company has determined that it is to the advantage and interest
of the Company to grant to the Employee the performance units grant provided for
herein in consideration of services provided by the Employee and to provide
focus on the longer-term success of the Company.
NOW, THEREFORE, the Company and the Employee hereby agree as follows:
1.
Grant of Award.

a.Pursuant to the Company’s Amended and Restated 2016 Equity Incentive Plan
(“Plan”), the Employee is hereby granted as of January 1, 2020, a Performance
Unit Grant Award (the “Award”), subject to the terms and conditions set forth
below, with respect to              performance units (“Units”).
b.Each Unit shall have a value equal to the value of one share of the Company’s
common stock.
c.If a dividend is paid on the Company’s common stock during the Performance
Cycle, the number of Units listed above shall be increased on the dividend
payment date by (i) multiplying the per share dividend amount by the number of
Units credited under this Agreement on the dividend payment date, and (ii)
dividing that amount by the value of a share of the Company’s common stock on
the dividend payment date.
d.If the Units covered by this Award become vested in accordance with Section 2
below, the Employee will be entitled to receive, net of applicable withholding
or applicable social security taxes, a cash payment representing the product of
(i) the value of a share of the Company’s common stock on the date of approval
of the payment by the Compensation Committee, multiplied by (ii) the number of
Units vested, multiplied by (iii) the Performance Settlement Factor as
determined using Exhibit A, attached hereto and made a part of this Agreement.
e.If the Award becomes vested and payable, the Award will be paid to the
Employee as soon as practicable after the end of the Performance Cycle, but no
later than March 15, 2023.
2.Vesting. If the Employee is employed by the Company (or any Affiliate thereof)
continuously during the Performance Cycle and through the payment date for the
Award, as described in Section 1(e) above (the “Payment Date”), the Award will
vest 100% on the Payment Date. Except as provided below, this Award shall
terminate, and all of the Employee’s rights hereunder shall be forfeited, if the
Employee is not employed on the Payment Date.
a.Death, Disability and Termination by the Company without Cause. In the event
of the termination of the Employee’s employment with the Company (or any
Affiliate thereof) prior to the Payment Date due to the Employee’s death,
Disability or termination by the Company (or an Affiliate thereof) without cause
(as that term is defined in Employee’s employment agreement with an Affiliate of
Company,





--------------------------------------------------------------------------------





or if none, as determined by the Company in its reasonable discretion), a
pro-rata portion of the Award will vest, as determined in accordance with the
following calculation: The number of Units under the Award to be vested is
determined by the number of active months of employment by the Employee during
the Performance Cycle divided by 36 (which is the number of months in the
“Performance Cycle” as set forth in Exhibit A).
b.Retirement. In the event of the termination of the Employee’s employment with
the Company (or any Affiliate thereof) prior to the to the Payment Date due to
the Employee’s retirement on or after attainment of age 60 with ten (10) years
of service, or retirement on or after attainment of age 55 with twenty (20)
years of service, the Award will vest, if the Compensation Committee, in its
sole discretion, acting by meeting or unanimous consent occurring prior to the
effective date of the Employee’s retirement, causes the Award to vest, in which
event the Award will fully vest without prorating regardless of the number of
months remaining in the Performance Cycle.
c.Change of Control. In the event of a Change of Control of the Company during
the Performance Cycle, the Award will be fully vested and paid at the Target
amount set forth on Exhibit A. Any payment under this Section 2(c) shall be made
on the date Change in Control occurs.
Notwithstanding any provision of this Agreement or any other agreement between
the Employee and the Company, in the event of a termination of the Employee’s
employment with the Company (or any Affiliate thereof) by the Company for cause
(as described above), or if the Employee terminates his or her employment with
the Company (or any Affiliate thereof) for any reason, any unpaid Award shall be
forfeited in its entirety and will not be paid.
3.Transfer Restrictions. This Award is non-transferable other than by will or by
the laws of descent and distribution, and may not otherwise be assigned, pledged
or hypothecated and shall not be subject to execution, attachment or similar
process. Upon any attempt by the Employee (or the Employee’s successor in
interest after the Employee’s death) to effect any such disposition, or upon the
levy of any such process, the Award may immediately become null and void, at the
discretion of the Compensation Committee.
4.Tax. The Employee will pay any and all Federal, state or local income tax and
all associated employment taxes (FICA) when the Award is paid.
5.Miscellaneous. This Agreement (i) shall be binding upon and inure to the
benefit of any successor of the Company, (ii) shall be governed by the laws of
the State of Texas and any applicable laws of the United States, and (iii) may
not be amended without the written consent of both the Company and the Employee.
No contract or right of employment shall be implied by this Agreement.
6.Incorporation of Plan Provisions. This Award and the terms and conditions
herein set forth are subject in all respects to the terms and conditions of the
Plan, which shall be controlling and are incorporated herein by reference.
Capitalized terms not otherwise defined herein (inclusive of Exhibit A) shall
have the meanings set forth for such terms in the Plan.
7.IRC §409A Compliance. Notwithstanding the applicable provisions of this
Agreement regarding timing of distribution of payments, the following special
rules shall apply in order for this Agreement to comply with IRC §409A: (i) to
the extent any distribution is to a “specified employee” (as defined under IRC
§409A) and to the extent such applicable provisions of IRC §409A require a delay
of such distributions by a six month period after the date of such Employee’s
separation of service with the Company, the provisions of this Agreement shall
be construed and interpreted as requiring a six month delay in the commencement
of such distributions thereunder.
To the extent of any compliance issues under IRC §409A, the Agreement shall be
construed in such a manner so as to comply with the requirements of such
provision so as to avoid any adverse tax consequences to the Employee.





--------------------------------------------------------------------------------





8.Payment Limitations. Notwithstanding anything herein to the contrary, the
following limitations shall apply to any calculation of payments under this
Agreement:
a.If the Company’s TSR for the Performance Cycle is negative, the Performance
Settlement Factor used to calculate the Award payment shall not exceed the
Target amount set forth in Section B of Exhibit A.
b.If the Company’s TSR ranking for the Performance Cycle is below the 25th
percentile of the TSR of the peers in the Comparator Group, then no payment
shall be made under this Agreement.
c.If the Company’s Annualized ROE for the Performance Cycle is less than fifteen
percent (15%), then the amount that would otherwise have been paid under Section
1(d) of this Agreement shall be reduced by twenty-five percent (25%).
9.Clawback. If (i) the Employee is a Company officer at or above the level of
Vice President at the date of this Agreement, and (ii) it is determined that the
Employee has engaged in fraud that causes, in whole or in part, a material
adverse restatement of the Company’s financial statements, then any unpaid Award
shall be forfeited in its entirety. In addition, if (A) an Award has been paid
under this Agreement prior to the time of such determination, and (B) the
payment occurred at any time after the ending date of the period covered by the
incorrect financial statements, then the Employee must repay the Company the
entire amount of his or her Award payment. Any determination by the Board of
Directors with respect to the foregoing shall be final, subject however to the
right of the Employee to contest such determination in any court of competent
jurisdiction. The Company agrees to pay promptly as incurred all legal fees and
expenses which the Employee may reasonably incur as a result of any such
contest; provided however, if the Employee does not prevail in such contest, the
Employee will reimburse the Company for all such legal fees and expenses. As
used herein, the term “fraud” shall mean the act of knowingly making a false
representation of a material fact with the intent to deceive.
10.Binding Effect. This Agreement shall be effective only if executed by the
Company (by manual, electronic, typed, stamped or facsimile signature), recorded
as a performance unit grant in the minutes of the committee administering the
Plan and manually signed by the Employee. This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under the Employee.
[Signature Page Attached]

































--------------------------------------------------------------------------------





IN WITNESS HEREOF, the Employee and the Company have executed this Performance
Unit Grant Award as of the day and year first above written.


EMPLOYEE Service Corporation International


    
/s/ Gregory T. Sangalis
_________________________________ _________________________________
[Signature] Name:     Gregory T. Sangalis
Title:     Senior Vice President
                             General Counsel and Secretary

























































--------------------------------------------------------------------------------





Exhibit A


Calculation of Performance Settlement Factor


The Performance Settlement Factor used to determine the amount payable under the
Performance Unit Award described in the attached Performance Unit Grant Award
Agreement, dated as of February 19, 2020, between Service Corporation
International, a Texas corporation (the “Company” or “SCI”), and all of its
Affiliates and the Employee, shall be calculated as provided in this Exhibit A.
A.
Definitions. For purposes of this Award, the following definitions will control:

•
“Adjusted Average Equity” means Adjusted Prior Year Equity, plus Adjusted
Current Year Equity, divided by 2. An adjusting entry in excess of $50 million
may be carried forward to avoid distortion in the Return on Equity calculation
during each year of the Performance Cycle.

•
“Adjusted Current Year Equity” means Total Stockholder Equity, less accumulated
Other Comprehensive Income as set forth in the Company’s Consolidated Balance
Sheet, and excluding non-recurring items in both the current and prior fiscal
years. 

•
“Adjusted Prior Year Equity” means Total Stockholder Equity, as set forth in the
Company’s Consolidated Balance Sheet, and excluding non-recurring items in the
prior fiscal year.

•
“Adjusted Net Income from Continuing Operations” means the Company’s
consolidated net income from continuing operations, as determined under U.S.
Generally Accepted Accounting Principles, for the fiscal year, as reported in
the Company’s financial statements utilizing the forecasted normalized effective
tax rate, which may be adjusted to exclude the following items:

1.
Significant litigation costs and/or settlements.

2.
Special accounting, tax or restructuring charges.

3.
The cumulative effect of changes in accounting or tax principles.

4.
An extraordinary gain or loss or correction of an error.

5.
All gains, losses or impairment charges recorded in association with the sale or
potential sale of a business and/or real estate or any impairment(s) related to
the evaluation of goodwill, intangible assets, long-lived assets or loss
contracts.

6.
Charges relating to the opening, closing, or relocation of subsidiaries or other
overhead centers.

7.
The gain or loss associated with the early extinguishment of debt or other debt
restructuring charges.

8.
Accounting and/or tax charges relating to acquisitions and dispositions, system
conversions and/or implementations, settlement or termination of pension
obligations, and transitions or terminations of major vendors and/or suppliers
of the Company.

9.
Currency gains or losses.



•
“Annualized ROE” means the product of (i) the sum of the Return on Equity for
each fiscal year during the Performance Cycle, divided by (ii) three.

•
“Award” is a grant of Units as approved by the Compensation Committee. The
number Units subject to the Award shall be increased, as provided in Section
1(c) of the Agreement, to reflect the deemed reinvestment of dividends during
the Performance Cycle.






--------------------------------------------------------------------------------





•
“Comparator Group” is defined as the publicly traded U.S. companies which are
included in the reference group as documented in the 2020 Compensation
Committee’s records and which are in existence at the end of the Performance
Cycle.

•
“Compensation Committee” means the Compensation Committee of the Board of
Directors of Service Corporation International.

•
“IRC §409A” means Section 409A of the Internal Revenue Code of 1986, as amended.

•
“National Exchange” is defined as the New York Stock Exchange (NYSE) or the
National Association of Stock Dealers and Quotes (NASDAQ).

•
“Plan Administrator” is Compensation Committee, which may delegate certain
elements of administrative responsibility to the Company’s CEO or appropriate
members of his staff. Any performance goals, performance standards and award
determinations must be approved by the Compensation Committee.

•
“Performance Cycle” is defined as the three-year period beginning December 31,
2019 and ending December 31, 2022.

•
“Performance Settlement Factor” is the applicable percentage set forth in
Section B below, which shall be applied to the number of vested units based on
the Company’s relative TSR ranking within the Comparator Group, as interpolated.

•
“Return on Equity” shall be calculated for each fiscal year during the
Performance Cycle by dividing (i) the Company’s Adjusted Net Income from
Continuing Operations, for the fiscal year, by (ii) the Adjusted Average Equity
for such fiscal year.

•
“Total Shareholder Return” (TSR) is defined as the rate of return reflecting
stock price appreciation plus reinvestment of dividends over the Performance
Cycle. Specifically, TSR will be calculated using the following provisions: $100
invested in SCI stock on the first day of the Performance Cycle, with dividends
reinvested on each applicable payment date, compared to $100 invested in each of
the peer companies in the Comparator Group, with dividend reinvestment on each
applicable payment date during the same period. For purposes of this
calculation, any determination of reinvested dividends shall be calculated as
the sum of the total dividends paid on one share of stock during the Performance
Cycle, assuming reinvestment of such dividends in such stock (based on the
closing stock price of such stock on the applicable dividend payment date). For
the avoidance of doubt, it is intended that the foregoing calculation of
reinvested dividend amount shall take into account not only the reinvestment of
dividends in a share of stock but also capital appreciation or depreciation in
the shares of stock deemed acquired by such reinvestment.

•
“Unit” is a performance unit which shall have a value equal to the closing price
of a share of the Company’s common stock.






--------------------------------------------------------------------------------





B.
Performance Unit Awards Settlement Criteria:



SCI Weighted Average Total Shareholder Return Ranking Relative to Comparator
Group at End of Performance Cycle
Ranking
% of Target Award Paid as Incentive
(Performance Settlement Factor)
Maximum
75th% or greater
200%
 
70th%ile
180%
 
65th%ile
160%
 
60th%ile
140%
 
55th%ile
120%
Target
50th%ile
100%
 
45th%ile
85%
 
40th%ile
70%
 
35th%ile
55%
 
30th%ile
40%
Threshold
25th%ile
25%
Below Threshold
Less than 25th%ile
0%



•
Calculation of awards for performance levels between Target and Maximum, or
Threshold and Target will be calculated using straight-line interpolation.

•
If mergers and acquisitions result in a reduction in the number of peer group
companies during the cycle, these percentile rankings will reflect the
Comparator Group companies still intact at the end of the Performance Cycle.

•
As provided in Section 8(a) of the Agreement, in the event SCI’s TSR is negative
at the end of the Performance Cycle, no payment hereunder will exceed the Target
in the schedule above.

•
As provided in Section 8(c) of the Agreement, in the event SCI’s Annualized ROE
for the Performance Cycle is less than fifteen percent (15%), as calculated at
the end of the Performance Cycle, the amount payable in settlement of the Units
shall be reduced by twenty-five percent (25%).

•
The Compensation Committee shall have the reasonable discretion to interpret or
construe ambiguous, unclear or implied terms applicable to this Agreement, and
to make any findings of fact necessary to make a calculation or determination
hereunder.

•
A decision made in good faith by the Compensation Committee shall govern and be
binding in the event of any dispute regarding a method of calculation of
performance or a determination of vesting or forfeiture in connection with the
Award or this Agreement.






